Citation Nr: 1812594	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  15-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to May 24, 2016, and to a rating in excess of 10 percent thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from March 1956 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2017, the Board increased the rating assigned for the Veteran's bilateral hearing loss to 10 percent effective May 24, 2016, and remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss prior to that date, and to a rating in excess of 10 percent thereafter, for further evidentiary development.  There has been substantial compliance with the Board's prior remand instructions and, as a result, an additional remand is not required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Statements the Veteran has made during the course of this claim suggest he may wish to claim entitlement to service connection for a psychiatric condition, primarily described as anxiety, as secondary to his service-connected bilateral hearing loss.  Although his statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a), the AOJ should notify him as to the procedures required under 38 C.F.R. § 3.155 for filing such a claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


VETERAN'S CONTENTIONS

The Veteran is seeking a higher initial rating for his service-connected bilateral hearing loss.  In statements submitted to VA, when questioned by VA examiners regarding the effects of his hearing loss on his daily life activities and occupational functioning, and when testifying during his November 2016 Board hearing, he has reported that his bilateral hearing loss causes difficulty hearing sounds such as turn signals; his wife's voice; the television; and emergency vehicles.  He has explained that his hearing loss is particularly problematic when he is trying to hear sounds in an environment with background noise; at a distance; or when he is unable to look at the speaker.  Additionally, the Veteran has described frequently misinterpreting words and perceiving vowel and consonant sounds as clipped off.  He has further explained that, although his hearing aids make sounds louder, they do not improve his ability to discern speech.  Finally, the Veteran has asserted that VA has inappropriately relied on the numbers associated with his audiometric testing, which he believes are a "subordinate element of the decision process."


FINDINGS OF FACT

1.  Audiological testing conducted during private treatment in January 2013 did not include speech discrimination testing or testing of puretone threshold levels at all of the frequencies (1000, 2000, 3000, and 4000 Hertz) required to rate the Veteran's hearing loss disability under 38 C.F.R. § 4.85, Diagnostic Code 6100.

2.  During a September 2013 VA examination, an audiogram showed puretone thresholds of 20, 35, 65, and 60 decibels in the Veteran's right ear and 25, 55, 60, and 60 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies"), resulting in average puretone thresholds of 45 decibels in the right ear and 50 decibels in the left.  Controlled speech discrimination testing (using Maryland CNC) revealed word recognition ability of 96 percent in the right ear and 92 percent in the left ear.

3.  Audiological testing conducted during VA treatment in January 2014 did not include individual puretone thresholds and did not include speech discrimination test results in percentages.

4.  Private audiological testing conducted in May 2015 used the Northwestern University Auditory Test No. 6 (NU-6), rather than the Maryland CNC, speech discrimination test.

5.  During a May 2016 VA examination, an audiogram showed puretone thresholds of 35, 50, 70, and 75 decibels in the Veteran's right ear and 45, 60, 75, and 85 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 58 decibels in the right ear and 66 decibels in the left.  Controlled speech discrimination testing (using Maryland CNC) revealed word recognition ability of 98 percent in the right ear and 86 percent in the left ear.  However, the VA examiner noted that the Veteran's word recognition scores were "quite good" in respect to the degree of hearing loss; that he underwent "compensatory auditory processing skills to provide his best estimate of the test word presented" but actually did not hear all of the individual phonemes of the test word; and that 
"[h]is actual discrimination scores would be at least 10% lower had he not employed compensatory listening skills."

6.  During a July 2016 private audiological evaluation, an audiogram showed puretone thresholds of 45, 55, 75, and 75 decibels in the Veteran's right ear and 40, 70, 75, and 80 decibels in the left ear at the specified frequencies, resulting in average puretone thresholds of 63 decibels in the right ear and 66 decibels in the left.  Controlled speech discrimination testing (using Maryland CNC) revealed word recognition ability of 76 percent in the right ear and 78 percent in the left ear.

7.  The report associated with audiological testing conducted during VA treatment in August 2017 did not include individual puretone thresholds and did not state which speech discrimination test was used.

8.  In August 2017, in response to the Board's request that she clarify her prior discussion regarding the Veteran's word recognition scores, the May 2016 VA examiner stated that her previous observation regarding his ability to deduce the correct word was related to his central auditory processing skills and that word recognition scores did not detail the degree of narrative accuracy.  She asserted that the Veteran's word recognition scores during the May 2016 examination were consistent with his previous scores and that the audiological examinations of record were accurate representations of the severity of his bilateral hearing loss disability throughout the claim period.


CONCLUSIONS OF LAW

1.  Prior to May 24, 2016, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

2.  From May 24, 2016, to July 17, 2016, the criteria for a rating in excess of 10 percent for bilateral hearing loss were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, since July 18, 2016, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently in receipt of a noncompensable disability rating for his bilateral hearing loss prior to May 24, 2016, and a 10 percent rating for that disability thereafter, under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  Following review of the record, the Board finds that a 20 percent rating for bilateral hearing loss is warranted effective July 18, 2016.  However, an even higher rating from that date forward is not warranted, nor are ratings higher than those currently assigned warranted prior to that date.  38 U.S.C. § 1155; 38 C.F.R. Part 4; Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2017).  38 C.F.R. § 4.86 provides an alternative method of evaluation of exceptional patterns of hearing impairment.  However, the evidence does not establish the requisite criteria for use of Table VIA (a puretone threshold of 55 decibels or more at each of the specified frequencies or a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz), so only Table VI is applicable in this instance.  See 38 C.F.R. §§ 4.85, 4.86.

Turning to the relevant evidence, which has been detailed in the foregoing findings of fact, the Board initially notes that, although it has reviewed all of the audiological evaluations of record, only the September 2013 VA examination, the May 2016 VA examination, and the July 2016 private audiological evaluation are valid for purposes of rating the Veteran's hearing loss disability.  This is so because only those evaluations both provided findings at all of the specified frequencies and included Maryland CNC speech discrimination testing.  See 38 C.F.R. § 4.85.

The Board next notes that its determination that the results of the July 2016 evaluation warrant increasing the Veteran's rating to 20 percent is based on a 10 percent reduction of the word recognition scores documented in the foregoing findings of fact, in accordance with the conclusions reached by the May 2016 VA examiner.  Notably, although the Board subsequently sought an addendum opinion to clarify the 2016 examiner's findings in that regard, she did not reconcile her August 2017 assertion that word recognition scores do not detail the degree of narrative accuracy with her prior assertion that the Veteran's scores would be 10 percent lower in the absence of his compensatory listening skills.  Moreover, her August 2017 assertions that the Veteran's word recognition scores during the May 2016 examination were consistent with his previous scores and that the audiological examinations of record were accurate representations of the severity of his bilateral hearing loss disability suggest that a 10 percent reduction of his word recognition scores is warranted throughout the claim period.

In short, the Board finds that resolution of reasonable doubt in the Veteran's favor warrants reducing the speech discrimination scores documented during his September 2013 VA examination, May 2016 VA examination, and July 2016 private audiological evaluation by 10 percent.  Such reduction yields word recognition scores as follows: 86 percent in the right ear and 83 percent in the left ear in September 2013; 88 percent in the right ear and 77 percent in the left ear in May 2016; and 68 percent in the right ear and 70 percent in the left ear in July 2016.

Keeping the foregoing in mind, application of the results of the September 2013 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in the poorer ear and Level II in the better ear, a noncompensable rating is assigned under Table VII.

Application of the results of the May 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  Where hearing loss is at Level IV in the poorer ear and Level III in the better ear, a 10 percent rating is assigned under Table VII.

Finally, application of the results of the July 2016 private evaluation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level VI hearing loss in the left ear.  Where hearing loss is at Level VI in the poorer ear and Level V in the better ear, a 20 percent rating is assigned under Table VII.

Thus, with resolution of reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating for bilateral hearing loss may be granted from July 18, 2016, forward.  However, as was just explained, the most probative evidence of record fails to demonstrate that an initial compensable rating is warranted for his bilateral hearing loss prior to May 24, 2016, that a rating in excess of 10 percent is warranted from May 24, 2016 to July 17, 2016, or that an even higher rating is warranted from July 18, 2016, forward.  In so finding, the Board sympathizes with the Veteran's statements, detailed above, regarding the functional impact of his hearing loss on his daily life.  The Board also acknowledges his assertion that the ratings that have been awarded for that disability are the result of an overreliance on the numbers associated with audiometric and speech discrimination testing.  However, that assertion amounts to disagreement with the current formulation of the rating criteria for hearing loss, as the assignment of disability ratings for that disability is, in fact, derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Unfortunately, there is currently no probative medical evidence of record that indicates that the Veteran's measurable hearing loss warrants ratings higher than those that, with inclusion of the staged 20 percent rating granted herein, are now assigned.  In other words, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss given the test-based nature of the criteria currently used to evaluate that disability, and VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician or to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board is grateful to the Veteran for his service and, to the extent his claim is being denied, regrets that a more favorable outcome could not be reached.  It has considered the applicability of the benefit of the doubt doctrine and, indeed, has applied it in determining the appropriate values for the Veteran's word recognition scores throughout the claim period.  However, as the preponderance of the evidence is otherwise against the Veteran's claim, that doctrine cannot be applied to award an even higher rating at any point during the claim period.  See 38 U.S.C. § 5107(b).


ORDER

Prior to May 24, 2016, a compensable rating for bilateral hearing loss is denied.

From May 24, 2016, to July 17, 2016, a rating in excess of 10 percent for bilateral hearing loss is denied.

Since July 18, 2016, a rating of 20 percent, but no higher, for bilateral hearing loss is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


